No. 11892

         I N THE SUPREME COURT O THE STATE O M N A A
                                F           F OTN

                                       1972



STATE O MONTANA,
       F

                              P l a i n t i f f and Respondent,

    -vs   -
DENNIS LEE WILLIAMS,

                              Defendant and A p p e l l a n t .



Appeal from:         D i s t r i c t Court of t h e Eleventh J u d i c i a l D i s t r i c t ,
                     Honorable Robert S. Keller, Judge p r e s i d i n g .

Counsel o f Record:

    For A p p e l l a n t :

              White, Vadala & S p r i n g e r , K a l i s p e l l , Montana,
              P a t r i c k M. S p r i n g e r argued, K a l i s p e l l , Montana.

    For Respondent:

              Hon. Robert L. Woodahl, A t t o r n e y General, Helena,
               Montana.
              J. C. Weingartner , Deputy A t t o r n e y Genera 1, argued,
               Helena, Montana.
              H. James Oleson appeared, County A t t o r n e y , K a l i s p e l l ,
               Montana.



                                                Submitted:        September 22, 1972

                                                   ~ e c i d e d OCT 1 6
                                                               :           1972
Filed:        O C T 1.6 1972
Mr. Justice John C. Harrison delivered the Opinion of the Court.
           Defendant, Dennis Lee Williams, was charged and convicted
of violation of section 54-132, R.C.M. 1947, in the district
court of the eleventh judicial district, county of Flathead,
Judge Robert S. Keller presiding with a jury.     Defendant appeals.
           Defendant arrived in Kalispell from California some two
weeks prior to his arrest.     He was accompanied by a young female.
The two registered at a local motel as Mr. and Mrs. Kincaid.
           On July 11, 1969, the Kalispell police department received
a call from a local music store reporting that defendant and his
companion had asked a clerk "where he could purchase any dope or
drugs".    The police interviewed the clerk of the music store who
told them the couple had gone across the street into the Vista
Club.     Three nights later, in the early hours of July 14, the
police department found defendant's car illegally parked near the
Vista Club and ticketed it.    Later, observing defendant driving
the car, they stopped him, checked his driver's license, and
because it was an out of state car, asked him to come to the
police station to post a bond for his illegal parking violation.
          Defendant drove to the police station, parked his car
near a street light, and went into the station.    As he did not
have bond money on him, he was allowed to go to his motel to get
it.   While he was away one of the officers noted two plants in
the rear of defendant's car.    Being suspicious of their nature
he called assistant chief of police Baldwin, a narcotic specialist,
to the police station to look at the plants in defendant's auto-
mobile.    Officer Baldwin testified:
           "I went to the left rear passenger's door,
           looked in at the contents of the vehicle,
           saw there were plants growing in two dif-
           ferent containers, one a plastic planter
          type container, the other a wash basin. They
          had plants growing in them that I recognized
          at the time. * * * I recognized the plant that
          I saw as marijuana."
          Officer Baldwin opened the door of the car, snapped off
a leaf and stem of one of the plants and immediately checked it
out at the police station laboratory with the aid of a 200 power
microscope, and identified it as marijuana.    Later an out of
state drug expert confirmed officer Baldwin's identification of
the plants.
          Defendant was detained at the police station where he
told officers that the plants were his wife's camellia plants.
Thereafter he told several different stories and at the trial
he again changed his story saying he was originally trying to
protect his female companion who had been convicted for posses-
sion of dangerous drugs in California and was a parolee.
          Defendant took the stand in his own defense and admitted
to two California drug convictions.    He was tried and convicted
by a jury.
          Defendant on appeal raises six issues.   By agreement of
                                                                       :)   %

counsel the issue relied upon as contro,lling in the cause is the
lawfulness of the search and seizure.
          We have carefully examined the facts of this case and
the issues raised on appeal.   We find no merit to the issues
raised.    The cases hereinafter cited are controlling and we find
no necessity for further discussion.    Harris v. U.S., 390 U.S.
234, 88 S.Ct. 992, 19 L ed 2d 1067; Coolidge v. New Hampshire,
403 U.S. 443, 91 S.Ct. 2022, 29 L ed 2d 564; United States v.
Nelson, 448 F.2d 1304 (10th Cir. 1971); United States v. Blackstock,
451 F.2d 908 (9th Cir. 1971); State v. Perkins, 153 Mont. 361,
457 P.2d 465 (1969); State v. Williams, 153 Mont. 262, 455 P.2d
Judgment of the district court is affirmed.

                                                3




                             ssociate Justice